Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/602,391 filed on September 13, 2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-17.

Reasons for Indicating Allowable Subject Matter
4.	Claims 18-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 18: the prior art of record alone or in combination neither teaches nor makes obvious a foldable OLED polyimide backplane fabrication process, comprising:
....
a polyimide precursor PAA solution casting into a web, stretching into a quarter wave retarder and drying into a roll of polyamic acid film; .... the polyamic acid film to laminate onto a polyimide precursor coated glass panel, to post-cure into a polyimide film on the a hot-plate station and proceed to carry out an AMOLED production; wherein the polyimide film is finally peeled off from the glass panel; whereby the foldable OLED polyimide backplane fabrication process turns out a predetermined foldable display panel; in combination with the rest of claim limitations as claimed and defined by the applicant.
6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a foldable OLED polyimide backplane fabrication process in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 18 is allowable. Since the independent claim 18 is allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 19-20 of the independent claim 18 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 18 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the independent claim 18 is deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819